                          United States District Court
                        Western District of North Carolina
                             ASHEVILLE Division

        Shannon Patrice Royal,        )
                                      )       JUDGMENT IN CASE 1:20-CV-00319-FDW
             Plaintiff(s),            )
                                      )
                 vs.                  )
                                      )
   Commissioner of Social Security,   )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2021 Order.

                                               August 31, 2021




        Case 1:20-cv-00319-FDW Document 13 Filed 08/31/21 Page 1 of 1
